Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-3 in the reply filed on 04/23/2021 is acknowledged.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0053512 A1 to Pyun et al. (hereinafter Pyun) in view of JP2006-335614 A to Koji et al. (hereinafter Koji).
Regarding claim 1, Pyun discloses ferrite particles, wherein the ferrite particles are composed of a single crystalline body having an average particle size of 1 to 100 nm (para [0093]) which falls within the instantly claimed range of 1 to 2000 nm, are Mn-based ferrite particles (such as MnFe2O4, para [0087]), having a spherical particle shape (Fig. 1). Pyun discloses the ferrite particles according to claim 1 wherein the 
Alternatively, with respect to the limitation of spherical shape, Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1]
However Kijo does teach MnFe2O4 (para [0020]) nanoparticles (para [0018]) containing Mn in a content of 3-20% by weight (para [0012]) which falls within the instantly claimed range of 3 to 25% by weight, and Fe in a content of 43 to 65% by weight (Table 2) which overlaps the instantly claimed range of 58 to 65% by weight. 
It would also be obvious to one of ordinary skill in the art to form the MnFe2O4 of Pyun having a Mn in an amount of 3-20 and Fe in an amount of 43-65 wt% as taught by Kijo to control the electrical and magnetic properties of the ferrite (Koji, para [0015]) as needed for the particular end use (Pyun, para [0153]). 
As Pyun in view of Kijo discloses the ferrite particles composed of single crystalline body in claimed shape and weight percent as presently claimed, it therefore would be obvious that ferrite particles would intrinsically be a real part p' of a complex magnetic permeability measured using a molding composed of the ferrite particles and a binder resin has a maximal value in a frequency band of 100 MHz to 1 GHz.
Regarding claims 2-3, As Pyun does not disclose the presence of Mg and Sr in the ferrite particles, it therefore would meet the limitation when they are present in 0 weight percent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788